DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	ENC module in claims 1, 4 and 7-10
detection module in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 comprises the acronym “EQ”. Acronyms must be supplied with the complete term/definition at least once in a claim set.  Due to a lack of a definition of the term “EQ”, the claim is regarded as indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedersen (US 20200364583 A1).

With respect to claim 1, Pedersen discloses a baby monitor system with noise filtering comprises a capture device (fig.1 #107) and a display device (fig.1 #102), the capture device comprises a detection module (fig.3 #300; Par.[0144]), the display device comprises a Digital Signal Processing (DSP) processor (fig.4 #401; Par.[0163] “DSP”) with Environmental Noise Cancellation (ENC) module and filters (fig.4 #409; Par.[0166] module #409 comprises adaptive filters); 
the detection module detects target signals from baby and environmental noise signals to form audio streaming data, and transmits the audio streaming data to the display device in encrypted format (Par.[0148] microphone array #303 captures target signals from a subject and other “noise” signals from the surrounding area; Par.[0155] transceiver #312 transmits the captured signals to monitor unit #102 in an encrypted modulation format); 
the display device converts the audio streaming data to analog signals and passes the analog signals to input of ENC module of the DSP processor (Par.[0171] receiver #404 of the monitor unit #102 receives transmitted signals from the remote sensor station #300); 
the ENC module identifies the noise signals and target signals from the analog signals, and activates the filters to filter the noise signals according to frequency bands of noise for attenuating noise sound and to pass the target signals with signal amplification for improving target sound (Par.[0166] module #409 analyzes the captured signals to isolate human speech signals from background noise, and uses an adaptive filter to eliminate noise in according to frequency sub-bands containing noise).

With respect to claim 2, Pedersen discloses the baby monitor system of claim 1, wherein the environmental noise signals include more than one noise and different noises are according to different frequency bands, and the filters are used to filter the Par.[0166] module #409 analyzes noises with respect to different frequency sub-bands and filters the noises accordingly).

With respect to claim 3, Pedersen discloses the baby monitor system of claim 1, wherein the DSP processor includes Parametric EQ for adjusting the frequency response with equalizer to filter the frequency bands of noise while amplify the frequency bands of target sound (Par.[0166] the separation and combination of frequency bins containing noise and desired target signal components is an equalization of the received audio data).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20200364583 A1) in view of Ivanov et al (US 20150172816 A1).

With respect to claim 4, Pedersen discloses the baby monitor system of claim 1, wherein the ENC module includes two microphones (fig.3 #302; Par.[0117]), however does not disclose expressly the two microphones are Omni-directional and electrical characteristics of the two microphones match.
Ivanov discloses an audio monitoring system comprising two microphones that are Omni-directional and electrical characteristics of the two microphones match (Par.[0016-0017]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the matched omni-directional microphones as the microphone of Pedersen.  The motivation for doing so would have been to capture sounds on both a front and rear side of the capture device of Pedersen, thereby capturing both noise and target signals from all directions. 

With respect to claim 5, Pedersen discloses the baby monitor system of claim 4, however does not disclose expressly wherein the electrical characteristics at least include directivity, S/N ratio, sensitivity and distortion.
Ivanov discloses an audio monitoring system comprising two microphones that are Omni-directional and electrical characteristics of the two microphones match (Par.[0016-0017]).  
. 

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20200364583 A1) in view of Ivanov et al (US 20150172816 A1) and in further view of Volk et al (US 20150208165 A1).

With respect to claim 6, Pedersen discloses the baby monitor system of claim 4, however does not disclose expressly wherein DC-blocking capacitors, decoupling capacitors, and microphone bias on both paths of the two microphones are the same.
Volk discloses wherein it is well-known to use DC blocking capacitors #102 to remove and decouple a DC bias from an AC microphone signal (Par.[0026]).  
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a capacitor on the input path of the microphone of Pedersen and Ivanov to remove DC bias from the microphone signal.  The motivation for doing so would have been remove the bias voltage from the audio signals.  

With respect to claim 7, Pedersen discloses the baby monitor system of claim 6, wherein the capture device includes a single microphone, output of the single Par.[0148] microphone array #302 may be a single microphone).

With respect to claim 8, Pedersen discloses the baby monitor system of claim 7, wherein the display device includes a microcontroller (MCU); wherein the audio streaming data is transmitted from the output of the single microphone and feed into two input ports of the two microphones of the ENC module through the MCU (fig.4 #401; Par.[0163] processor #401 may be a microcontroller that performs processing related to connected modules shown in figure 4, including processing of audio signals received by microphones).

With respect to claim 9, Pedersen discloses the baby monitor system of claim 8, wherein the display device has a user interface menu including the option of turning on or off noise reduction function; wherein the MCU sends control signals to the ENC module to activate or deactivate the noise reduction function (Par.[0170] display #402 provides on/off control).

With respect to claim 10, Pedersen discloses the baby monitor system of claim 9, wherein on/off control is provided (Par.[0170]), however does not disclose expressly wherein voltage level of control pin of ENC module is changed according to the control signals; wherein when voltage level of the control pin of ENC module is set to ground, the ENC module is activated, when voltage level of the control pin of ENC module is set to high, the ENC module is deactivated.
. 

Allowable Subject Matter
Claims 11-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a baby monitor system with noise filtering comprising a capture device and display device, the capture device comprises a detection module, display device comprises a filter; the detection module detects target signals and environmental noise signals and transmits to the display device; the display device passes the target signals and noise signal to the filter; the filter filters the noise signals and passes the target signals for improving target sound, was known in the art at the time of the invention as evidenced by Pedersen (US 20200364583 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Pedersen in order to provide wherein:
a passive resistor-capacitor (RC) filter; the detection module detects target signals from baby and environmental noise signals and transmits to the display device; the display device passes the target signals and noise signals to the RC filter; the RC filter has an active high pass filter to filter the noise signals according to default low frequencies for attenuating noise sound and to pass the target signals with signal amplification for improving target sound, in a manner as claimed by the independent claim 11. 
Other prior art has been cited herein regarding noise reduction in monitored audio signals, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carreras et al (US 20060273914 A1) discloses a person monitoring system with noise reduction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR

Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654